689 S.E.2d 315 (2010)
In the Matter of Patrick J. SMITH.
No. S09Y1855.
Supreme Court of Georgia.
February 1, 2010.
State Bar of Georgia, Fulton County, Bar Admissions.
William P. Smith, III, General Counsel State Bar, Jonathan W. Hewett, Asst. General Counsel State Bar, Atlanta, for State Bar of Georgia.
PER CURIAM.
This reciprocal discipline matter is before the Court on the Report and Recommendation of the Review Panel recommending that Respondent Patrick J. Smith be suspended for six months following his similar suspension in Maryland. On July 29, 2008, the State Bar served Smith with a notice of reciprocal discipline based on the Maryland Court of Appeals' order suspending Smith, seeking substantially similar discipline. See Rule 9.4(b), as amended, of the Georgia Rules of Professional Conduct. Smith acknowledged service of the notice on July 31, 2008, and has filed no objection to the imposition of reciprocal discipline. In the Maryland order the court found that Smith committed a criminal act by falsely representing to a State's witness in a criminal prosecution that he was a police officer.[1] See Attorney Grievance Commission of Maryland v. Smith, 405 Md. 107, 950 A.2d 101 (2008).
The Review Panel reviewed the Maryland order and the elements listed in Rule 9.4(b)(3) that would authorize imposition of different punishment and concluded that a six-month suspension was the appropriate sanction. The Review Panel also concluded that Bar Counsel failed to file a certified copy of the Maryland order as required by Rule 9.4(b). However, because a certified copy of the Maryland order was attached to the notice of reciprocal discipline and because Smith had not responded or objected, the Review Panel found that no purpose would be served by requiring Bar Counsel to refile. Moreover, after the Review Panel issued its report, the State Bar filed an Amended Notice Regarding Reciprocal Discipline, which does include a certified copy of the Maryland order. For these reasons, "we conclude that any procedural defect has been cured and that the matter need not be returned to the Office of General Counsel for refiling." In the Matter of Boniface, 285 Ga. 815, 815, 684 S.E.2d 268 (2009).
Upon a review of the record, the Court also agrees with the Review Panel's recommendation that a six-month suspension is the appropriate sanction. Accordingly, it is hereby ordered that Respondent Patrick J. Smith is suspended from the practice of law in the State of Georgia for six months from the date of this opinion. He is reminded of his duties pursuant to Bar Rule 4-219(c).
Six-month suspension.
All the Justices concur.
NOTES
[1]  In 2005 Smith was convicted of impersonating a police officer and intimidating a witness, but his convictions were reversed on appeal based on violation of his right to a speedy trial, and in 2007 the State of Maryland entered all the charges filed against Smith as nolle prosequi.